Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 1 of 13 PageID# 19880



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

LULA WILLIAMS, ^ al.,

      Plaintiffs,

V.                                       Civil Action No. 3:17cv461

BIG PICTURE LOANS, LLC,
et al.,

      Defendants.




RENEE GALLOWAY, ^ al.,

      Plaintiffs,

                                         Civil Action No. 18cv406


BIG PICTURE LOANS, LLC,
et al.,

      Defendants.




RENEE GALLOWAY, ^ al.,

      Plaintiffs,

V.                                       Civil Action No. 3:19cv314


JUSTIN MARTORELLO, ^ al.,

      Defendants.
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 2 of 13 PageID# 19881
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 3 of 13 PageID# 19882
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 4 of 13 PageID# 19883
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 5 of 13 PageID# 19884
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 6 of 13 PageID# 19885
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 7 of 13 PageID# 19886
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 8 of 13 PageID# 19887
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 9 of 13 PageID# 19888
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 10 of 13 PageID# 19889
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 11 of 13 PageID# 19890
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 12 of 13 PageID# 19891
Case 3:17-cv-00461-REP Document 714 Filed 04/15/20 Page 13 of 13 PageID# 19892
